Citation Nr: 1008598	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-35 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for degenerative 
joint disease of the left leg has been submitted.

2. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for migraine 
headaches has been submitted.

3. Entitlement to service connection for peptic acid 
syndrome.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for blood in stool.

6. Entitlement to service connection for hyperlipidemia.

7. Entitlement to service connection for carpal tunnel 
syndrome, right wrist.

8. Entitlement to service connection for degenerative joint 
disease of the left arm.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980, from January 1983 to October 1987 and from September 
1990 to May 1991.  The Veteran had active duty in the United 
States Army as well as service in the Army National Guard.  
It also appears that the Veteran subsequently enlisted in the 
Navy National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2008 Order, the 
Court endorsed a September 2008 joint motion for remand; 
vacated the July 2007 Board decision that determined that no 
new and material evidence had been submitted to reopen the 
Veteran's claims of entitlement to service connection for 
degenerative joint disease of the left leg and migraine 
headaches, and denied entitlement to service connection for 
peptic acid syndrome, hypertension, blood in the stool, 
hyperlipidemia, carpal tunnel syndrome of the right wrist and 
degenerative joint disease of the left arm; and remanded the 
matter for compliance with the instructions in the joint 
motion.  

In July 2007, this matter came before the Board on appeal 
from a January 2003 rating decision of the RO in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
Board had previously remanded the case in February 2006.  

It is noted that the RO denied claims of service connection 
for migraine headaches and arthritis (degenerative joint 
disease) of the left leg in an August 1997 decision.  The 
Veteran was properly notified of the adverse action and did 
not file an appeal.  As such, new and material evidence must 
be received in order to reopen these claims.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The joint motion for remand in this case indicated that 
vacatur and remand was necessary for the Board to ensure 
compliance with an earlier remand instruction.  

In a February 2006 remand, the Board had instructed the AMC 
to contact the Texas Adjutant General to obtain any available 
service treatment records for the Veteran from his time in 
the Texas Army National Guard.  The remand directives also 
stated that if the AMC were able to obtain the service 
treatment records from the Veteran's Army National Guard 
service, the Veteran should be afforded a new VA examination 
with respect to his claimed disorders of peptic acid 
syndrome, hypertension, blood in stool, hyperlipidemia, 
degenerative joint disease of the left arm and left leg, 
migraine headaches and carpel tunnel syndrome of the right 
wrist.  

On remand, the AMC sent letters dated in March 2006 and 
August 2006 to the Texas Adjutant General requesting the 
Veteran's service treatment records from the National Guard.  
In an August 2006 response, the Texas Adjutant General 
indicated that no service treatment records were on file.  
The Veteran was notified accordingly, and his claims 
readjudicated, in a January 2007 supplemental statement of 
the case (SSOC).  

Thereafter, the claims on appeal were denied in a July 2007 
Board decision.  

The September 2008 joint motion for remand indicates that the 
Board did not ensure compliance with its previous remand 
instructions.  Notwithstanding the fact that the February 
2006 remand directive regarding a new VA examination was 
contingent on the AMC being able to successfully obtain 
service treatment records from the Veteran's National Guard 
service, and the fact that the AMC was informed that such 
records were not available, the joint motion states that the 
Board neglected to ensure that a medical examination was 
conducted as required by the remand.  For this reason, the 
issues must now be remanded for a new examination.  

Following the issuance of the September 2008 Court Order, the 
Veteran's attorney submitted a statement dated in January 
2010 requesting that the Board not only provide the Veteran 
with a thorough examination to address whether he suffers 
from a chronic multi-symptom illness under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, but also obtain his current VA 
treatment records from the Temple and Cedar Park VA medical 
centers.  On remand, the RO should make efforts to obtain all 
outstanding treatment records at these VA facilities from 
September 2009 through the present.  

The Board further notes that the Veteran has not been 
provided with notice of how to establish entitlement to 
service connection for a disability due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness pursuant to 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  As this case 
is being remanded for other matters, the AOJ should take the 
opportunity to correct the aforementioned defect in the VCAA 
notice previously provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes information about how to 
establish entitlement to service 
connection for a disability due to an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
under 38 C.F.R. § 3.317.

2. The RO should also obtain all 
outstanding records of the Veteran's 
treatment at the VA medical centers in 
Temple and Cedar Park from September 2009 
to the present.  

3. The RO should then schedule the 
Veteran for a new VA examination.  The 
Veteran's claims folder should be sent to 
a VA examiner for review in conjunction 
with the examination.  A complete 
examination or examinations, to include 
any clinical tests considered necessary 
by the examiner, should be conducted.  

After fully reviewing the record and 
examining the Veteran, the examiner 
should state whether the Veteran does in 
fact have peptic acid syndrome, 
hypertension, blood in stool, 
hyperlipidemia, degenerative joint 
disease of the left arm and left leg, 
migraine headaches and carpel tunnel 
syndrome of the right wrist.  If so, the 
examiner should also state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the Veteran's current disorders began 
during military service, or are otherwise 
etiologically related to his time in 
service.  

The examiner must also determine whether 
any of the Veteran's claimed disorders 
are the result of his time in-theater 
during the Persian Gulf War.  
Specifically, the examiner should 
consider: (a) whether the Veteran has 
objective indications of a chronic 
disability manifested by headaches and/or 
gastrointestinal signs or symptoms (e.g., 
peptic acid syndrome and blood in stool) 
which are signs and symptoms of an 
undiagnosed illness, that by history, 
physical examination, and laboratory 
tests cannot be attributed to any known 
clinical diagnosis; and (b) whether the 
Veteran has objective indications of a 
medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms.  For this 
purpose, a "chronic disability" is 
defined as a disability that has existed 
for six months or more.

The examiner should provide a complete 
rationale for any opinion provided.

4. Thereafter, the RO should again 
consider the Veteran's pending claims in 
light of any additional evidence added to 
the record.  In doing so, the RO should 
consider whether service connection for 
the Veteran's claimed symptoms (e.g., 
peptic acid syndrome, blood in stool and 
migraine headaches) may be warranted as a 
qualifying chronic disability under 38 
C.F.R. § 3.317.  If the benefits sought 
on appeal remain denied, the appellant 
and his attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




